Citation Nr: 1446093	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-30 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDING OF FACT

The Veteran does not currently have endometriosis that is a result of her military service. 


CONCLUSION OF LAW

The criteria for service connection for endometriosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5013A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through a notice letter dated in January 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains service treatment records (STRs) and post-service private treatment records.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  VA examinations were provided in July 2008 and December 2011 (with May 2012 addendum).  The December 2011 VA examiner's report notes the Veteran was assured that she would be examined by a female VA examiner.  The examiner explained that they do not have a female examiner attending, offering to call the C & P office to make alternate arrangements on behalf of the Veteran.  She declined stating that she already took the day off of work.  The Board finds the examinations are adequate for deciding the issue on appeal, as they involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran, fully addressed the Veteran's symptoms, and answered the question posed by the AOJ.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) medical, or in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the claimed in-service injury or disease.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Endometriosis is not listed as a chronic condition; therefore, the theory of continuity of symptomatology is not applicable.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
The Veteran contends that service connection is warranted for endometriosis.  Specifically, she contends that she began having symptoms during service, and that she would have been diagnosed with endometriosis had a laparoscopy been performed.  

STRs dated from September 1987 to May 1994 reveal that the Veteran was seen on multiple occasions for lower abdominal pain, pelvic pain, urinary tract infections, vaginitis, cervical dysplasia, inguinal lymphadenopathy, and lower back pain.  In September 1987 the Veteran was diagnosed with a right ovarian cysts.  Subsequently, in July 1991, she was diagnosed with a functional ovarian cyst.  

The Veteran submitted to a VA gynecological examination in July 2008.  She reported in-service symptoms of pelvic and abdomen pain, frequent urination, pelvic pressure, heavy bleeding with cramping and recurrent ovarian cyst.  The Veteran reported that a 2007 endometrial ablation procedure helped to reduce her bleeding.  The VA examiner reviewed the claims file and two private ultrasound reports the Veteran brought with her to the VA examination.  The provider diagnosed chronic pelvic pain, dysmenorrhea, dyspareunia, and abnormal uterine bleeding.  He noted that while the Veteran had current symptoms consistent with endometriosis, "this diagnosis cannot be made."  He explained that endometriosis can be diagnosed reliably only by performing a laparoscopy or laparotomy.  The VA examiner concluded that while the Veteran's chronic pelvic pain, dysmenorrhea, and dyspareunia "seem to be similar to the complaints she had while in the service," there was no evidence showing a causal relationship between her symptoms and service.

An October 2009 operative report from Dr. J.S. indicates that "old endometriosis" was diagnosed via laparoscopy.
 
The claims file contains a November 2011 opinion from Dr. J.S, who opined that "[i]t is more likely than not that this veterans' condition of endometriosis symptoms was directly or indirectly related to her military service treatments of chronic pelvic pain, dysmenorrhea and dyspareunia symptoms."  The doctor asserted that "[she] believe[s] [the Veteran] had endometriosis prior to the time that [she] first treated her."

The Veteran submitted to another VA examination in December 2011.  She reported having a tubal ligation following the birth of her second child, after which the dysmenorrhea and bleeding worsened.  She was told that a diagnostic laparoscopy performed in 2009 revealed "old endometriosis."  The Veteran underwent a hysterectomy in 2010.  Subsequently, she was diagnosed with dyspareunia and reported post-menopausal symptoms of hot flashes and night sweats.  The Veteran reported current symptoms of sharp incisional pain at times with bending over, lasting 15-20 minutes.  The examiner reviewed the claims file, to include the July 2008 VA examination report, the October 2009 operative report, and the opinion of Dr. J.S.  He noted that "while it is possible that endometriosis was present while in service, no diagnosis was made."  Additionally, the doctor opined that the Veteran's current symptoms, to include incisional pain and insertional dyspareunia following her hysterectomy, are not due to endometriosis.  Specifically, he explained that the Veteran underwent a hysterectomy many years after service, therefore her current incisional pain is not related to service.  Also, he determined that the dyspareunia is "more likely due to vaginal dryness/atrophy than anything else" given the Veteran's age and menopausal symptoms.

In an May 2012 addendum, the VA examiner opined that the mild endometriosis diagnosed in October 2009 was less likely than not related to service because it was diagnosed sixteen years following separation from active service.  The examiner's rationale for his conclusion was that neither procedures nor treatments in service were "standard treatments for endometriosis, and [the Veteran's] current symptoms are not indicative of endometriosis."

The Board assigns the December 2011 VA examiner's opinion (with April 2012 addendum) significant probative weight because it is based on a thorough and detailed examination of the Veteran and the claims folder, and supported by an adequate and persuasive a rationale.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  His opinion that the Veteran does not have a current diagnosis of endometriosis is based on a review of the Veteran's history of symptoms in service, treatment for various gynecological problems since service, the October 2009 operative report, and the opinion of Dr. J.S.

In contrast, the November 2011 opinion of Dr. J.S. has little probative weight.  The Veteran contends that she showed Dr. J.S. a copy of the 2008 VA examination report.  See June 2012 Statement.  However, the doctor's opinion indicates that she only reviewed her own treatment records.  In any event, it does not appear that Dr. J.S. reviewed the 2011 VA examiner's opinion or the STRs.  The Board acknowledges that claims file review is not a requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nonetheless, the doctor's opinion is not supported by rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the doctor's 2011 opinion (finding a current diagnosis of endometriosis) contradicts her 2009 operative report (finding evidence of "old endometriosis").

The probative evidence establishes that although the Veteran apparently had endometriosis at some point in the past, there is no current diagnosis for endometriosis.  The evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  Service connection cannot be granted if there is no present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of proof of a present disability, there can be no valid claim.  

The Veteran genuinely believes that she currently has endometriosis and that she had symptoms of this condition during service.  Her statements regarding chronic pelvic pain, dysmenorrhea, and dyspareunia are credible.  However, the Veteran is not competent to determine either the existence or etiology of endometriosis.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Even if her lay statements were entitled to be accorded some probative value, they are far outweighed by the opinion of the December 2011 VA examiner (with April 2012 addendum) who discussed the evidence of record and provided a complete rationale for his medical opinion.  

The preponderance of the evidence is against the service connection claim; there is no doubt to be resolved; and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to service connection for endometriosis is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


